On Motion for Rebearing.
Plaintiff in error has filed a motion insisting that it is tbe duty of this court ta here render judgment in its favor.
Under tbe provisions of art. 1856¡ Civ. Statutes, 1925, it is unquestionably our duty to here render judgment for plaintiff in error, unless it. is necessary that some matter of fact be ascertained or tbe damage to be assessed or tbe matter to be decreed is uncertain.
An examination of tbe record discloses that none of tbe .above contingencies exist in, this cause. It follows that this motion for a rehearing should be granted and that tbe former judgment entered herein remanding this cause be set aside and judgment here rendered that defendant in error take nothing by reason of this suit.